DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 20-39 as submitted via preliminary amendments on 11/3/21 were examined.

Specification
	Paragraph 1 of the specification should be amended to indicate that priority application 16/520,185 has now issued as US Patent 11,032,288.

Information Disclosure Statement
	The IDS submitted on 6/2/21 was considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,032,288. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘288 patent are obvious variants of the claims of the present application.  The major difference is that the independent claims of the ‘288 patent recites “store the resolved permissions profile into a storage for future use” while the independent claims of the present application recites “generating a list of digital content items using the resolved permissions profile and causing the list to digital content items displayed on a client device”.  
However, official notice is taken that before the effective filing date of applicant’s claimed invention, storing data in list form was well known in the art as well as outputting the content of a list to a client device for a user to review.  Thus, before the effective filing date of applicant’s claimed invention, it would have been obvious to modify the claims of the ‘288 patent so that the resolved permissions were stored using a generated list as recited in the claims of the present application and to output the data on the list to a client device for review.  One of ordinary skill in the art would have found it obvious because the choice of data structure used to store data is a matter of design choice and outputting data to a client device would allow a client/user to make use of the sorted data.


Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,412,095. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘095 patent are obvious variants of the claims of the present application.  The major difference is that the independent claims of the ‘095 patent recites “applying the resolved permissions profile to the search results to produce a user-permitted digital content item data set; output the user-permitted profile to the search results to produce a user-permitted digital content set to the client device associated with the user profile” while the independent claims of the present application recites “generating a list of digital content items using the resolved permissions profile and causing the list to digital content items displayed on a client device”.  
However, official notice is taken that before the effective filing date of applicant’s claimed invention, storing outputted data sets in list form was well known in the art.  Thus, before the effective filing date of applicant’s claimed invention, it would have been obvious to modify the claims of the ‘095 patent so that the user-permitted item set that were outputted were stored using a generated list as recited in the claims of the present application.  One of ordinary skill in the art would have found it obvious because the choice of data structure used to store data/dataset is a matter of design choice.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495